Citation Nr: 9918247	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  94-37 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service connected residuals of cerebral hemorrhage. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The veteran had active duty from July 1957 to June 1961, and 
from October 1961 to July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Boise, Idaho, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  It was previously before the Board in July 1996, 
February 1997, and March 1999, and was remanded for 
additional development.  The requested development has been 
completed, and the case has been returned to the Board for 
further appellate review. 


FINDING OF FACT

The veteran has no current residual disability resulting from 
his service connected cerebral hemorrhage. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the residuals of cerebral hemorrhage have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.7, 4.124a, Code 8009 (1998). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the 10 percent evaluation currently 
in effect for the residuals of his cerebral hemorrhage does 
not reflect their current severity.  He argues that he 
experiences headaches and fatigue, which he attributes to the 
cerebral hemorrhage. 

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for 
the residuals of a cerebral hemorrhage was established in a 
November 1977 rating decision.  A 10 percent evaluation was 
assigned for this disability, which currently remains in 
effect.  This evaluation has been continuously in effect for 
more than 20 years, and may not be reduced.  See 38 C.F.R. 
§ 3.951(b) (1998).

The veteran's disability is evaluated under the rating code 
for hemorrhage from vessels of the brain.  Following a 
hemorrhage in the brain, the veteran is to be evaluated as 
100 percent disabled for six months.  Thereafter, the minimum 
evaluation is 10 percent.  38 C.F.R. § 4.124a, code 8009.  It 
is required for the minimum ratings for residuals under 
diagnostic codes 8000-8025 that there be ascertainable 
residuals.  Determinations as to the presence of residuals 
not capable of objective verification such as headaches, 
dizziness, and fatigability must be approached on the basis 
of the diagnosis recorded.  Subjective residuals will be 
accepted when consistent with the disease and not more likely 
attributable to other disease or no disease.  It is of 
exceptional importance that when ratings in excess of the 
prescribed minimum ratings are assigned, the diagnostic codes 
utilized as bases of evaluation be cited, in addition to the 
codes identifying the diagnoses.  38 C.F.R. § 4.124a.  

VA treatment records dated in July 1992 indicate that the 
veteran was seen with complaints of a long history of 
headaches.  He denied visual changes, and there were no 
sensory changes.  He complained of pain in his left frontal 
area, and behind the left eye.  The cranial nerves were 
intact.  The assessment was migraine headaches.  

The veteran was afforded a VA hypertension examination in 
September 1993.  He was noted to have a history of a cerebral 
hemorrhage during service, which required hospitalization for 
a considerable length of time.  He complained of intermittent 
headaches two to four times a month, and stated that he 
experienced dizzy spells one to two times a day.  He did not 
have any partial visual loss or visual disturbances before or 
after the dizzy spells, and did not recall any localized 
weakness of his arms or legs during these episodes.  He said 
that he has a good long term memory, but his short term 
memory was not good.  The diagnoses included arterial 
hypertension with mild impairment, a history of cerebral 
hemorrhage with mild to moderate impairment, and possible 
transient ischemic attacks.  

The veteran underwent a VA sleep study in September 1994.  He 
was noted to have excessive daytime somnolence, and a prior 
history of cerebral hemorrhage.  At the time of the testing, 
he reported markedly less sleep difficulty and snoring since 
he began using a cervical pillow.  The impression was no 
evidence of sleep apnea.  There was no medical opinion 
relating his sleep complaints to his cerebral hemorrhage.  

November 1994 VA treatment records show that the veteran's 
subjective complaints were that he was feeling the residuals 
of a cerebral vascular accident.  No specific findings were 
noted.  The assessment was residuals of a cerebral vascular 
accident. 

March 1996 VA treatment records indicate that the veteran has 
a history of hypertension, and was status post cerebral 
vascular accident.  He currently complained of a left frontal 
headache.  There was also left sided numbness of the arm and 
jaw.  The assessment was angina with blood pressure control.  
The examiner believed that a slight improvement in blood 
pressure control was needed.  The examiner did not relate any 
of the veteran's current complaints to his cerebral vascular 
accident.  

The veteran was afforded a VA fee basis neurological 
examination in March 1997.  He was noted to have a history of 
a probable subarachnoid hemorrhage in 1972 for which he was 
hospitalized for over one month.  He reported being in a coma 
for three weeks, and undergoing sequential lumbar punctures.  
He recalled developing recurring unilateral headaches about 
one year later which prevented him from continuing his career 
in the military.  The veteran described his headaches as 
beginning on the left side of his head and lasting from eight 
hours to several days.  It was not uncommon for them to be 
accompanied by nausea with vomiting.  There was no 
accompanying numbness or tingling.  The veteran also reported 
bothersome daytime sleepiness and nighttime snoring.  On 
examination, there were no bruits about the head or neck.  
The neurological examination, including cranial nerves, optic 
fundi, tendon reflexes, plantar responses, strength, gait, 
balance, and coordination, appeared intact.  The diagnostic 
impressions included recurring vascular headaches, probable 
sleep apnea, and status post subarachnoid hemorrhage.  

An opinion was obtained in May 1998 from the same doctor who 
conducted the March 1997 VA fee basis examination.  The RO 
requested that the doctor identify which, if any, of the 
symptoms that had been identified on that examination were 
the result of the service-connected cerebral hemorrhage.  The 
doctor stated that he had been unable to identify any 
symptoms that were due to the cerebral hemorrhage.  He 
believed that the migraine headaches were unrelated to this 
event.  The sleep apnea was likely due to a combination of 
anatomic attributes of the pharynx accompanied by the 
veteran's relatively large size.  There were no residual 
neurological symptoms.  The veteran's risk of developing 
seizures as a consequence of the hemorrhage were probably no 
greater than the population at large.  In summary, the doctor 
stated that he believed the veteran did not manifest 
consequences of his subarachnoid hemorrhage, and at this late 
date is was probable that he would suffer no other 
complications, assuming that the source had been rendered 
quiescent.  It was likely that the source was quiescent as a 
cranial computed tomography had failed to reveal either 
aneurysm or angioma.  

The Board finds that entitlement to an evaluation in excess 
of 10 percent for the residuals of a cerebral hemorrhage is 
not warranted.  The evidence shows that the veteran has 
little if any residual disability which can be attributed to 
this event.  The veteran complains of headaches two to four 
times a month, dizzy spells on a daily basis, sleep problems, 
and short term memory loss.  However, there is no current 
medical evidence that specifically links these symptoms to 
the cerebral hemorrhage.  At this point, the Board notes that 
entitlement to service connection for transient ischemic 
attacks was denied in a July 1996 Board decision promulgated 
during the course of the current appeal.  The September 1993 
VA examination of the veteran's hypertension noted headaches, 
dizziness, and short term memory loss.  The diagnosis stated 
that there was mild to moderate impairment due to the 
residuals of the cerebral hemorrhage, without identifying the 
symptoms of this disability.  However, the examiner at the 
March 1997 VA fee basis neurological examination said in May 
1998 that he was unable to identify any residual symptoms 
attributable to the veteran's cerebral hemorrhage.  This 
examiner specifically stated that the veteran's headaches and 
sleep problems were not due to this disability, that there 
were no residual neurological symptoms, and that the veteran 
was at no unusual risk for an additional seizure.  Therefore, 
as the veteran does not have any current symptoms which are 
attributable to his service connected cerebral hemorrhage, an 
evaluation in excess of the current 10 percent rating is not 
warranted.  38 C.F.R. § 4.124a, Code 8009 (1998).  

ORDER

Entitlement to an evaluation in excess of 10 percent for 
service connected residuals of cerebral hemorrhage is denied. 




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

